Citation Nr: 0504278	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  There is no medical evidence of a nexus or relationship 
between the veteran's current hearing loss disability and his 
period of service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of the January 2003 rating 
decision, a statement of the case issued in October 2003, as 
well as a July 2002 letter by the RO, all of which satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  The Board 
notes that the July 2002 letter by the RO was sent to the 
veteran prior to denial of his claim in January 2003.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the VCAA notice letter of July 2002 
does not specifically contain the "first element " or 
"fourth element," the Board finds the veteran was otherwise 
fully notified of the requirements of service connection and 
of the need to give to VA any evidence pertaining to his 
claim through the documents described above.  At his October 
2004 hearing, for example, the veteran was notified that he 
needed to submit medical evidence of a nexus or relationship 
between his hearing loss disability and his period of 
military service.  Since each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  At his October 2004 hearing, the veteran 
stated that there was no outstanding medical evidence 
relevant to his claim.  Finally, the Board notes that the 
veteran was afforded a VA audiological evaluation in November 
2002, which appears adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Discussion

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004); 67 Fed. Reg. 67792-67793 (Nov. 7, 
2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

Even though disabling hearing loss may not be demonstrated at 
the time of separation from service, a veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Id. (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  Cf. 38 C.F.R. § 3.385.

In this case, the veteran attributed his hearing loss to 
noise exposure in service, mainly from hearing weapons being 
fired in close proximity as he drove an ammunition supply 
truck in Germany.  

The Board notes that the veteran's service medical records do 
not confirm any of these incidents, nor do they establish 
that he had any hearing loss in service.  VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  Thus, both 
the veteran's induction and separation examinations require 
conversion from ASA to ISO units.   

The veteran entered service with normal hearing.  Audiometric 
testing during the veteran's entrance examination in June 
1964 in the right ear revealed a 30-decibel loss at the 500 
Hz level, a 25-decibel loss at the 1000 and 2000 Hz levels, 
and a 25-decibel loss at the 4000 Hz level.  Testing in the 
left ear revealed a 30-decibel loss at the 500 Hz level, a 
25-decibel loss at the 1000 Hz level, a 15-decibel loss at 
the 2000 Hz level, and a 30-decibel loss at the 4000 Hz 
level.  Whispered voice testing was 15/15 in both ears.  

Audiometric testing during the veteran's separation 
examination in March 1966 in the right ear revealed a 30-
decibel loss at the 500 Hz level, a 25-decibel loss at the 
1000 and 2000 Hz levels, and a 15-decibel loss at the 4000 Hz 
level.  Testing in the left ear revealed a 25-decibel loss at 
the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 
25-decibel loss at the 2000 Hz level, and a 20-decibel loss 
at the 4000 Hz level.  Thus, according to VA standards no 
evidence of hearing loss was shown in service. 

Records from Apollo Hearing Center contain audiometric 
testing results from August 1992, October 1996, and November 
1998.  In August 1992, audiometric testing in the right ear 
revealed a 40-decibel loss at the 500 Hz level, a 55-decibel 
loss at the 1000 Hz level, a 65-decibel loss at the 2000 Hz 
level, and a 75-decibel loss at the 4000 Hz level.  Testing 
in the left ear revealed a 45-decibel loss at the 500 Hz 
level, a 65-decibel loss at the 1000 Hz level, an 80-decibel 
loss at the 2000 Hz level, and a 90-decibel loss at the 4000 
Hz level.  The two later audiometric tests in October 1996 
and November 1998 had relatively similar results, with 
slightly more decibel loss at the higher frequency levels.

At a VA audiological evaluation in November 2002, the 
examiner recorded the veteran's history of noise exposure in 
service exposure to Howitzer firings and occupational noise 
exposure to saws in his 36 years of employment as a butcher.  
Audiometric testing in the right ear revealed a 55-decibel 
loss at the 500 Hz level, a 65-decibel loss at the 1000 Hz 
level, a 70-decibel loss at the 2000 Hz level, a 75-decibel 
loss at the 3000 Hz level, and an 80-decibel loss at the 4000 
Hz level, for an average of 73.  Testing in the left ear 
revealed a 70-decibel loss at the 500 Hz level, an 80-decibel 
loss at the 1000 Hz level, a 90-decibel loss at the 2000 Hz 
level, an 85-decibel loss at the 3000 Hz level, and a 105-
decibel loss at the 4000 Hz level, for an average of 90.  
Speech discrimination was 68 percent for the right ear and 48 
percent for the left.  After reviewing the claims file, the 
examiner stated that "it is less likely than not that [the] 
veteran's hearing loss was due to his service experience."  
The examiner based his opinion on the fact that audiograms at 
both induction and separation revealed normal hearing 
bilaterally.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss.  The evidence clearly demonstrates that the 
veteran currently has a hearing loss disability for VA 
purposes.  Nevertheless, there is no medical evidence or 
opinion of record which effectively links this disability to 
the veteran's military service, to include any noise exposure 
therein.  Audiometric testing in service showed normal 
hearing at the time of the veteran's separation from service.  
The Board also emphasizes that a hearing loss disability for 
VA purposes was not shown until 1992, almost thirty years 
after the veteran's separation from active duty.  
Furthermore, after reviewing the claims file, a VA examiner 
concluded that it was less likely than not that the veteran's 
hearing loss was due to his service experiences. 

The only evidence in support of the veteran's claim involves 
his own lay statements, including testimony presented at a 
video hearing in October 2004, and a lay statement from his 
spouse.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu 2 Vet. App. at 494-95.  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to the cause or etiology of a hearing loss disability, his 
lay statements cannot serve as a basis upon which to grant 
his claim.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
The Board has considered the argument advanced by the 
veteran's representative at the October 2004 hearing that 
service connection for hearing loss is warranted under 
Hensley, supra.  As noted above, that case states that the 
veteran may establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  See Hensley, 
supra.   In this case, the veteran's audiometric testing in 
service indicated normal hearing over his two-year period in 
service.  Furthermore, as noted above, the earliest post-
service audiometric testing was in August 1992, almost 30 
years after service, which shows no continuous upward trend 
of hearing loss since his separation from service.  Finally, 
a VA examiner specifically opined that the veteran's 
bilateral hearing loss was not related to service.  
Therefore, Hensley is not applicable to the veteran's claim.
 
In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral ear hearing loss.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	Douglas E. Massey
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


